DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the closes prior art of record, for instance, Natarajanet al (US 20210068067) discloses  relates to a method comprising performing, by a user equipment, a first registration at a registration node via a first network access; performing, by the user equipment, a second registration at the registration node via a second network access. In response to determining that the user equipment is not connected to the registration node via the first network access, an update of the first registration with the registration node may be triggered, by the user equipment; Guo et al (US 20200396598) discloses techniques for a wireless device to perform radio resource control procedures with improved security. The wireless device may establish a radio resource control connection with a cellular base station. A capability enquiry may be received from the cellular base station. The wireless device may determine how much capability information to provide in response to the capability enquiry based at least in part on whether access stratum security has been established; Ramle (US 60943008) discloses a UE configured such that, when in MICO mode, the UE does not transmit certain messages (e.g., Service Request, periodic registration update message) whenever there is a risk that the certain message will not be routed to the UE's serving AMF. In some 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of receiving from a User Equipment  a first message including capability information related to a periodic registration timer; setting a periodic registration timer indication based on the capability information; and transmitting to the UE, a second message including the periodic registration timer indication, in combination with all other limitations recited, inter alia, by independent claim 1 and independent claim 6, and independent claim 11, and independent claim 16, as defined by applicant.
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200205097 to Wu et al: According to an embodiment of the disclosure, a method includes: receiving a configuration for setting a user equipment (UE) in an inactive state, and performing a non-periodic notification update to a network in response to determining the synchronization with the network as failed.
US 20200112921 to Han et al: A communication technique of integrating a 5th generation (5G) or pre-5G communication system for supporting a higher data transmission rate after a 4th generation (4G) communication system such as long term evolution (LTE) with an IoT technology, and a system thereof. The disclosure may be applied to an intelligent service (for example, a smart home, a smart building, a smart city, a smart car, or a connected car, health care, digital education, retails, security and a safety related service.
US 20190182897 to Jain et al: the UE for enhanced coverage (EC) in a 5G network, the processing circuitry is to encode N1 configuration request signaling for transmission to an Access and Mobility Function (AMF) of the 5G network. The N1 configuration request signaling includes an EC support capability indication of whether the UE supports restriction for EC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644